Manning J.:
This is an appeal from an order made under §4094 of Compiled Laws, punishing defendants for a contempt for violating an injunction, which the relator moves to have dismissed. The section is as follows:
“If an actual loss or injury has been produced to any 'party, by the misconduct alleged, the Court shall order a sufficient sum to be paid by the defendant to such party to indemnify him, and to satisfy his costs and expenses, instead of imposing a fine upon such defendant; and in such case, the payment and acceptance of such sum shall be an absolute bar to any action by such aggrieved party to recover damages for such injury or loss.”
The order is final, and can not be reviewed unless on an appeal from the order itself. It is more of a oivil than criminal nature; its principal object being to compel defendants to make compensation to the relator for the injury they have done him in violating the injunction, rather than to vindicate the dignity of the Court and the majesty of the laws. For these reasons wo are all of opinion the motion should be denied.
The other Justices concurred.'